DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim [1] is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, mental step, without significantly more. The claim(s) recite(s) calculating a gradient value, a weighting calculation and a blending calculation. These judicial exceptions are not integrated into a practical application because, the recited calculation steps are no more than a mere instructions to apply the exceptions (calculation steps) using a generic computer or the like. Thus the additional element, obtaining a constant of a relation between output signals and a noise standard deviation of the output signals and obtaining an output value of the target pixel, don’t  integrate the abstract idea into a practical application  because they don’t  impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component or the like cannot integrate a judicial exception into a practical application or in other words the pixel value is never recited in a way that would integrate the abstract idea into a practical application not any additional elements that would amount to significantly more, (one of ordinary skill in the art should deduce the improved texture  of the output  pixel from the clam language,  not a high level computation).  Thus the claim as a whole is 101 ineligible.
 
Claims 2-13 fails to cure the deficiency of claim 1 thus analyzed and rejected by the same reasoning.

Claim [14] is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, mental step, without significantly more. The claim(s) recite(s) calculating an output value. This judicial exception is not integrated into a practical application because, the recited calculation step is no more than mere instructions to apply the exceptions (calculation step) using a generic computer or the like. Thus the additional element, obtaining an output value of the target pixel, doesn’t integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instruction to apply an exception using a generic computer component or the like cannot integrate a judicial exception into a practical application or in  other words the pixel value is never recited in a way that would integrate the abstract idea into a practical application not any additional elements that would amount to significantly more, (one of ordinary skill in the art should deduce the improved texture  of the output  pixel from the clam language,  not a high level computation). Therefore the   claim as a whole is 101 ineligible.

Claims 15-20 fails to cure the deficiency of claim 14 thus analyzed and rejected by the same reasoning.
 
3. Examiner note: currently examiner didn’t found  a  close reference to make an art rejection.

                     4.     The following are the closets prior arts found: 
 The reference to Bosco (US. PAT. No. 9,153,036) discloses: An embodiment relates to a method for the detection of texture of a digital image, including providing a raw data image of the image by means of Bayer image sensors, determining noise in at least a region of the raw data image and determining the texture based on the determined noise without using a high pass or low pass filter. In the Abstract.
 The reference to Sharma (US. Pat. No. 10,255,685) discloses This disclosure relates generally to image processing, and more particularly to image texture determination. In one embodiment a processor a memory coupled to the processor, wherein the processor coupled with a plurality of modules stored in the memory: At least one image having a plurality of pixels is accepted. Any noise is removed from the image to obtain at least one noise free image. The at least one noise free image is converted to at least one gray scale image. Horizontal and Vertical Gradient for plurality of pixels of the at least one gray scale image are computed. Gradient magnitude is calculated for the generated gradient. Histogram of the gradient magnitude is generated based on the gradient magnitude, and the plurality of generated histograms are compared with a plurality of predetermined histograms. In Abstract.

Conclusion

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/            Primary Examiner, Art Unit 2698